DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendricksen et al (US 20140142627 A1), herein referenced to as “Hendricksen”.
	In regards to claim 1, Hendricksen discloses, A suture anchor (see Figs. 24A-24B) comprising: a cylindrical body (see Figs. 24A-24B, [0119], the suture anchor having a generally cylindrical body) having an entry tip 4304 (see Figs. 24A-24B, [0119]) at a distal end portion 4316 (see Figs. 24A-24B, [0119]) and a hollow tool attachment portion 4302 (see Figs. 24A-24B, [0119]) at a proximal end portion 4302 (see Figs. 24A-24B, [0119]); projections formed 4308 (see Figs. 24A-24B, [0119]) on the external surface (see Figs. 24A-24B) of the cylindrical body cylindrical body of the suture anchor for retaining the anchor in a predrilled hole formed in bone (see [0119], 4308 disposed on the exterior to hold the anchor in bone or tissue); a pair of suture openings 4310 and 4312 (see Figs. 24A-24B, [0119]) extending through the cylindrical body (see Fig. 24B, 4310 and 4312 extend through the body), a first opening 4312 in the hollow tool attachment portion 4302 and a second opening 4310 below (below in this case is being interpreted as distal, as per interpretation based on applicant’s Fig. 1, wherein 22 is distal/below of 20 and/or 14) the hollow tool attachment portion, both first and second openings 4310 and 4312 being circumferentially aligned (see Fig. 24A, they are aligned circumferentially as they share the same longitudinal axis on the circumference of the external surface of the cylindrical body) and spaced longitudinally relative to a length of the cylindrical body (see Fig. 24A, 4310 and 4312 are spaced apart longitudinally along the length of the cylindrical body); and wherein a suture the suture (see [0119], a suture) can be passed through the first opening 4312 from the hollow tool attachment portion externally and though the second opening 4310 and back into the first opening on an opposite side of the cylindrical body back into the hollow tool attachment portion.

In regards to claim 2, Hendricksen discloses, the suture anchor of claim 1, see 102 rejection above. Hendricksen further discloses: wherein the cylindrical body cylindrical body further comprises: a pair of slots (see annotated Fig. 24B below), a first slot (see annotated Fig. 24B below) extending from the first opening to the second opening on one side of the cylindrical body, a second slot (see annotated Fig. 24B below) extending from the first opening to the second opening on an opposite side, each slot (see annotated Fig. 24B below) configured to form a recess along the longitudinal space between the first opening and second opening into which the suture can be positioned external of the cylindrical body (a recess is formed along the longitudinal space and it is along this area that the suture is positioned external of the body).

    PNG
    media_image1.png
    745
    574
    media_image1.png
    Greyscale

	In regards to claim 3, Hendricksen discloses, the suture anchor of claim 1, see 102 rejection above. Hendricksen further discloses: wherein the distal end portion 4316 has an opening 4306 (see Figs. 24A-24B, [0119]) for receiving one or more additional sutures (see [0119], a suture and/or suture knot can fit into 4306).
	In regards to claim 4, Hendricksen discloses, the suture anchor of claim 1, see 102 rejection above. Hendricksen further discloses: wherein the first opening 4310 and second opening 4312 are parallel (see Figs. 24A-24B, 4310 and 4312 are parallel and run through the longitudinal center axis of the cylindrical body and are exposed past the exterior surface) and pass crossing a longitudinal axis of the cylindrical body through the exterior surface of the cylindrical body.  
	In regards to claim 5, Hendrickson discloses, the suture anchor of claim 1, see 102 rejection above. Hendricksen further discloses: wherein the first and second openings 4310 and 4312 are configured to allow the suture the suture to slide freely when held in the cylindrical body (the suture passes through the openings, therefore is capable of sliding freely).
	In regards to claim 6, Hendrickson discloses, the suture anchor of claim 1, see 102 rejection above. Hendricksen further discloses: wherein the hollow tool attachment portion 4302 has an opening 4314 (see Figs. 24A-24B, [0119]) for receiving a shaft 1108 (see Figs. 56A-56B, [0154]) of an anchor driving device 1102 (see Figs. 56A-56B, [0154], the delivery instrument for deploying the suture anchor).
	  In regards to claim 8, Hendrickson discloses: A suture anchor assembly (see Figs. 24A-24B and 56A-56B) comprises: a driver 1102 (see Figs. 56A-56B, [0154], the delivery instrument for deploying the suture anchor) having a hollow driver shaft 1102 (see Figs. 56A-56B, 1102 is hollow and can contain a suture 1110) for receiving a suture 1110, the hollow driver shaft 1102 having a distal end 1114 (see Figs. 56A-56B, [0154])  configured to hold a suture anchor (1114 holds a suture, in this case the suture anchor as described in Figs 24A-24B); a suture anchor having a cylindrical body (see Figs. 24A-24B, [0119], the suture anchor having a generally cylindrical body), the cylindrical body having an entry tip 4304 (see Figs. 24A-24B, [0119]) at a distal end portion 4316 (see Figs. 24A-24B, [0119]) and a hollow tool attachment portion 4302 (see Figs. 24A-24B, [0119]) at a proximal end portion 4302 (see Figs. 24A-24B, [0119]); projections 4308 (see Figs. 24A-24B, [0119]) formed on the external surface (see Figs. 24A-24B) of the cylindrical body cylindrical body of the suture anchor for retaining the anchor in a predrilled hole formed in bone (see [0119], 4308 disposed on the exterior to hold the anchor in bone or tissue); a pair of suture openings 4310 and 4312 (see Figs. 24A-24B, [0119]) extending through the (see Fig. 24B, 4310 and 4312 extend through the body),, a first opening 4312 in the hollow tool attachment portion 4302 and a second -10-DN0354opening 4310 below (below in this case is being interpreted as distal, as per interpretation based on applicant’s Fig. 1, wherein 22 is distal/below of 20 and/or 14) the hollow tool attachment portion 4302, both first and second openings 4310 and 4312 being circumferentially aligned (see Fig. 24A, they are aligned circumferentially as they share the same longitudinal axis on the circumference of the external surface of the cylindrical body) and spaced longitudinally relative to a length of the cylindrical body (see Fig. 24A, 4310 and 4312 are spaced apart longitudinally along the length of the cylindrical body); and wherein a suture 1110 (see [0119], a suture)  can be passed through the first opening 4312  from the hollow tool attachment portion externally and though the second opening and back into the first opening on an opposite side of the cylindrical body back into the hollow tool attachment portion; a length of suture 1110 having a first end and a second end (a suture has a first and second end) wherein the suture is held in the suture anchor free to slide and extend through the hollow tool attachment portion inside the hollow driver shaft 1102 (see Fig. 56B).
The language, "wherein a suture can be passed through the first opening from the hollow tool attachment portion externally and though the second opening and back into the first opening on an opposite side of the cylindrical body back into the hollow tool attachment portion," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Hendricksen meets the structural limitations of the claim, and is capable of having a suture pass through a first opening on one side and then a second opening on the same side and then exiting from the second opening on a second side before entering back into the first opening on the second side and into the hollow tool attachment portion via the channel 4134.
4316 has an opening 4306 (see Figs. 24A-24B, [0119]) for receiving one or more additional sutures (see [0119], a suture and/or suture knot can fit into 4306).
In regards to claim 10, Hendricksen discloses, the suture anchor of claim 9, see 102 rejection above. Hendricksen further discloses: further comprises a second length of suture (see [0119], a suture, which is not the same suture that passes through 4310 and 4312) passing through the opening 4306 in the distal end portion 43016.
In regards to claim 11, Hendricksen discloses, the suture anchor of claim 9, see 102 rejection above. Hendricksen further discloses: wherein the cylindrical body cylindrical body further comprises: a pair of slots (see annotated Fig. 24B below), a first slot (see annotated Fig. 24B below) extending from the first opening to the second opening on one side of the cylindrical body, a second slot (see annotated Fig. 24B below) extending from the first opening to the second opening on an opposite side, each slot (see annotated Fig. 24B below) configured to form a recess along the longitudinal space between the first opening and second opening into which the suture can be positioned external of the cylindrical body (a recess is formed along the longitudinal space and it is along this area that the suture is positioned external of the body).
	In regards to claim 12, Hendricksen discloses, the suture anchor of claim 9, see 102 rejection above. Hendricksen further discloses: wherein the first opening 4310 and second opening 4312 are parallel (see Figs. 24A-24B, 4310 and 4312 are parallel and run through the longitudinal center axis of the cylindrical body and are exposed past the exterior surface) and pass crossing a longitudinal axis of the cylindrical body through the exterior surface of the cylindrical body.  
	In regards to claim 13, Hendrickson discloses, the suture anchor of claim 9, see 102 rejection above. Hendricksen further discloses: wherein the first and second openings 4310 and 4312 are the suture to slide freely when held in the cylindrical body (the suture passes through the openings, therefore is capable of sliding freely).
	In regards to claim 14, Hendrickson discloses, the suture anchor of claim 1, see 102 rejection above. Hendricksen further discloses: wherein the hollow tool attachment portion 4302 has an opening 4314 (see Figs. 24A-24B, [0119]) for receiving a shaft 1108 (see Figs. 56A-56B, [0154]) of an anchor driving device 1102 (see Figs. 56A-56B, [0154], the delivery instrument for deploying the suture anchor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen.
	In regards to claim 16, Hendrickson discloses, a method of implanting a suture anchor (see Figs. 45 and 56A-56B) comprises the steps of threading a length of suture S (see Fig. 45, [0143]) through a proximal opening 3522 (see Fig. 45, [0143]) out through a first opening 3508 and 3518 (see Fig. 45, [0143]) along an exterior slot (see annotated Fig. 45 below) into a second opening 3510 and 3520 (see Fig. 45, [0143]) and out and through an opposing side along an outside slot (see annotated Fig. 45 below) back into the first opening 3508 and 3518; adjusting the length of suture until the ends of the suture substantially aligned (see Fig. 45, the ends 3516 and 3514 are aligned); passing the ends of the length of suture into a hollow shafted driver device 1102 (see Fig. 56B, [0154]); and attaching the anchor (see Fig. 45 and 56A-56B) with threaded suture to the driver 1108 for implantation (see [0154], 1108 engages the suture anchor). Hendrickson does not explicitly disclose: and back into the proximal end opening. 

    PNG
    media_image2.png
    647
    695
    media_image2.png
    Greyscale

(see Figs. 22A-22B, [0117]) with a suture anchor (see Figs. 22A-22B), threading a length of suture S (see Figs. 22A-22B) through a proximal opening 314 (see Figs. 22A-22B, [0117]) out through a first opening 1308 and into a second opening 1310. The variant embodiment of Hendrickson further teaches: and back into the proximal end opening 1314 (see Figs. 22A-22B). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendricksen to incorporate the teachings of a variant embodiment of Hendricksen and have the suture passed back through the proximal end opening after being threaded back into the first opening. Motivation for such can be found in Hendricksen as this would allow the suture to be placed such that pulling on one end will cause the suture to be tightened within the anchor while the other end can adjust the length (see [0117]). 
In regards to claim 17, Hendrickson teaches the method of claim 16, see 103 rejection above. Hendrickson further discloses: implanting the threaded suture anchor into a pre-drilled bone (see [0154], implant into pre-drilled hole in the bone);-12-DN0354 detaching the driver 1108 (see [0154], 1108 is retracted and decoupled) leaving the ends of the length of suture exposed above the bone (see [0154], the suture is exposed as it can capture the target tissue); and wherein the length of suture is slidable relative to the suture anchor for adjustment (see [0154], the suture is slidable to capture the target tissue).
In regards to claim 18, Hendrickson teaches the method of claim 17, see 103 rejection above. Hendrickson further discloses:  attaching a ligament, cartilage or other soft tissue to the length of suture and knotting the suture about the anchor (see [0032], the damaged tissue is captured by wrapping and knotting the suture around the soft tissue after it has been placed into the bone, in this case may be ligament or other soft tissue, see [0092] and [0005]).  

	However, another embodiment of Hendrickson teaches in the same field of invention, a suture anchor (see Figs. 24A-24B). Hendricksen further teaches: wherein the suture anchor (see Figs. 24A-24B) has a suture holding opening 4306 (see Figs. 24A-24B, [0119]) at a distal end 4316 (see Figs. 24A-24B, [0119]) and the method further comprises threading a second length of suture (see [0119], a suture, which is not the same suture that passes through 4310 and 4312) through the opening 4306 at the distal end 4316 and along the exterior of the suture anchor.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen in view of MacLeod et al (US 20160120533 A1), herein referenced to as “MacLeod”.
	In regards to claims 7 and 15, Hendricksen discloses the suture anchor of claims 3 and 9 respectively. Hendricksen does not explicitly disclose: wherein the opening in the distal end portion is one of round square or oval.  
	However, MacLeod in a similar field of invention teaches a suture anchor 10 (see Figs. 1-2 and 4-10) with an opening 50 (see Figs. 1-2 and 4-1)) in the distal end portion distal end portion of 30 (see Figs. 1-2 and 4-10). MacLeod further teaches: wherein the opening 50 in the distal end portion distal end portion of 30 is one of round square (is a round square, see Figs. 4, 5, 9, and 10) or oval (oval will not be examined her as it is an optional limitation). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson to incorporate the teachings of MacLeod and have a suture anchor with wherein the opening in the distal end portion is a round square. Motivation for (see [0025]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771





/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771